Perlin, C.J. Claimant, The County of Randolph, seeks reimbursement of $10,657.50, representing expenses incurred by claimant and its officials for services performed in connection with court proceedings involving petitions for Writs of Habeas Corpus by inmates of the Illinois State Penitentiary and the Illinois Security Hospital. These are penal and charitable institutions of the State of Illinois. Both are located within the County of Randolph. The parties hereto have stipulated to the facts herein, and have agreed that with appropriate deletions “the total amount of the claim is the sum of $10,657.50”. Similar claims have heretofore been adjudicated in this Court, the most recent being Case No. 5378. An award is, therefore, made to claimant, The County of Randolph, in the amount of $10,657.50.